Citation Nr: 0201839	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-01 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 18, 1999 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Travis Parker


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an April 2000 decision, the RO 
granted a total rating based on individual unemployability, 
and assigned an effective date of November 18, 1999.  The 
veteran filed a notice of disagreement with the RO's assigned 
effective date, and the RO subsequently denied this claim.  

A videoconference hearing was held on February 7, 2002, 
before Michael Kilcoyne, an acting member of the Board who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001) and who 
is rendering the determination in this case.  


REMAND

The Board initially notes that in July 1970, the veteran was 
granted service connection for lumbosacral strain, evaluated 
as 10 percent disabling.  In January 1980, the RO increased 
this evaluation to 60 percent.  Subsequent to the RO's 
January 1980 decision, the RO denied claims for increased 
ratings based on this disability on several occasions, and in 
decisions dated October 1980, March 1981, June 1983 and 
January 1986, the RO specifically determined that a total 
rating based on individual unemployability (TDIU) was not 
warranted.  None of these decisions were appealed, and they 
became final.  See 38 U.S.C.A. § 7105(c).

In the veteran's notice of disagreement, received in June 
2000, it was stated that the correct effective date for TDIU 
should be in 1979, and that clear and unmistakable error had 
been committed in previous rating decisions dating back to 
1979.  These are apparently references to the RO's July 1980 
decision, as there was no rating decision in 1979.  In 
addition, a review of the transcript from the veteran's 
hearing, held in February 2002, shows that he argued that all 
of the RO's rating decisions between 1980 and 1986 were CUE, 
to the extent they did not grant TDIU.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

A review of the veteran's oral and written testimony shows 
that he has raised the issue of whether one or more previous, 
final RO decisions which denied, or failed to grant, TDIU 
were CUE.  However, CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of "error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

In this case, the veteran has raised the issue of entitlement 
to an earlier effective date for TDIU based on claims of 
clear and unmistakable error (CUE) as to one or more of the 
RO's aforementioned final rating decisions.  However, the 
arguments presented are somewhat vague and require 
clarification.  Given that the finality of one or more of the 
RO's prior final actions is being challenged, and in light of 
the fact that a favorable decision regarding a CUE claim 
could render moot the certified issue as to the effective 
date assignable to the veteran's TDIU benefit, further action 
by the RO as to the CUE claims is deemed to be necessary 
prior to the Board's adjudication of the effective date for 
his TDIU.  Specifically, under the circumstances of this 
case, a remand is required so that the veteran and his 
representative may be informed of the law as it pertains to 
CUE claims, and so that they may be afforded the opportunity 
to raise additional arguments and submit additional evidence.  
Thereafter, the RO should formally adjudicate the veteran's 
CUE claims.  If that action does not produce a favorable 
resolution of the veteran's current claims, the case should 
then be returned to the Board to address those issues for 
which an appeal has been perfected.  

In addition to the foregoing, the Board notes that by rating 
action in October 2001, the RO denied service connection for 
post-traumatic stress disorder (PTSD) and hepatitis C.  In 
November 2001, the veteran expressed his disagreement with 
these denials.  In December 2001, the RO granted service 
connection for PTSD.  However, the RO has not issued a 
statement of the case as to the denial of service connection 
for hepatitis C, and no appeal has been perfected.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and his 
representative in writing and request that they 
submit specific allegations of legal and/or factual 
error involving the RO's rating decisions which 
denied or failed to grant TDIU.  The RO's request 
should be accompanied by a statement of the law as 
it pertains to CUE claims.

2.  Upon receipt of such arguments from the veteran 
and his representative, and upon the completion of 
any other development deemed appropriate by the RO, 
the RO should initially consider the veteran's CUE 
claim(s) as to the RO's rating actions.  If any 
such claim is granted, the RO should determine 
whether that satisfies the veteran's appeal 
regarding an earlier effective date for the grant 
of TDIU.  As to any CUE claim denied, the veteran 
should be advised that in order for the Board to 
address that matter, it will be necessary for him 
to submit a notice of disagreement, and after a 
statement of the case is issued, a timely 
substantive appeal.  Any claim for which an appeal 
has been perfected that has not been resolved to 
the veteran's satisfaction should then be forwarded 
to the Board for its consideration.  

3.  The RO should issue the veteran and his 
representative a statement of the case with regard 
to the issue of entitlement to service connection 
for hepatitis C.  The veteran should be informed of 
his appeal rights and of the actions necessary to 
perfect an appeal on that issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


